Cite as 2015 Ark. App. 395

                ARKANSAS COURT OF APPEALS
                                     DIVISION III
                                    No. CR-14-780

BRANDON HOUSE                                   Opinion Delivered June 17, 2015
                              APPELLANT
                                                APPEAL FROM THE CLARK
V.                                              COUNTY CIRCUIT COURT
                                                [NOs. CR-2012-9; CR-2010-202]

STATE OF ARKANSAS                               HONORABLE ROBERT
                                APPELLEE        MCCALLUM, JUDGE

                                                DISMISSED



                              RITA W. GRUBER, Judge

       On May 27, 2014, the Circuit Court of Clark County entered separate sentencing

orders that revoked Brandon House’s probation in circuit cases Nos. CR-2010-02 and CR-

2012-091 and sentenced him to respective sentences of forty years’ imprisonment and ten

years’ suspended imposition of sentence. His attorney filed with this court a motion to

consolidate appeals of the two cases, a motion that we initially denied. We later found it

prudent to address the appeals together, however, and we sua sponte consolidated them. In

House v. State, 2015 Ark. App. 280, we affirmed the revocation and granted counsel’s motion

to withdraw in each case. See Ark. R. App. P.–Civ. 3(c) (2014) (allowing this court to

consolidate appeals upon our own motion).

       The appeal now before us, No. CR-14-780 in our court, consists of filings essentially

       1
        In 2011, House received five years’ probation in CR-2010-202 on two counts of
commercial burglary and one count of felony theft of property; in 2012, he received six
years’ probation in CR-2012-09 on two counts of second-degree forgery.
                                 Cite as 2015 Ark. App. 395

identical to those in our previous decision—counsel’s motion to withdraw from both cases,

counsel’s no-merit brief, House’s pro-se points, and the State’s brief responding to pro se

points—and raises issues identical to those we previously addressed. House, supra. We

therefore dismiss the appeal as moot.

       ABRAMSON and HOOFMAN, JJ., agree.

       Brandon Crawford, for appellant.

       Leslie Rutledge, Att’y Gen., by: Jake H. Jones, Ass’t Att’y Gen., for appellee.




                                               2